1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11       United States of America,          No.   2:18-cr-00099-JAM
12                   Plaintiff,
13           v.                             ORDER DENYING DEFENDANT’S MOTION
                                            TO SUPPRESS
14       Tamaran Edward Bontemps,
15                   Defendant.
16

17           This matter is before the Court on Defendant Tamaran Edward

18   Bontemps’s (“Defendant” or “Bontemps”) Motion to Suppress.        Mot.

19   to Suppress, ECF No. 16.        The Court held an evidentiary hearing

20   on the Motion on October 23, 2018.        For the reasons set forth

21   below, the Defendant’s motion is denied.

22

23                          I.    FACTUAL BACKGROUND1

24           In the late afternoon on April 18, 2018, Bontemps and three

25   1 The facts presented are taken from Defendant’s Motion papers,
26   the United States’ opposition thereto, the exhibits attached to
     the Motion papers, and the exhibits admitted at the Motion
27   hearing. The detectives’ police reports are also supplemented by
     footage from the detectives’ body cameras which the Court had
28   reviewed.
                                      1
1    of his friends were walking down the sidewalk in Vallejo,

2    California.   Vallejo Police Detectives Kevin Barreto and Jarrett

3    are part of Vallejo Police Department’s Crime Reduction Team.

4    Barreto Report.    Detective Barreto’s crime report indicates that

5    he was driving westbound on Robles Way when he observed a bulge

6    in the front pocket of the young man walking in the front of the

7    group, Quinton Mills.   Both detectives’ reports indicate that the

8    object inside Mr. Mills’ pocket appeared to be very heavy,

9    causing the pocket to sag.    The reports noted the detectives’

10   beliefs that the object in Mills’ pocket was a firearm.      Tonn

11   also reported that he saw a bulge on Bontemps’s left waist/side

12   area.

13        The detectives stopped the group, and the four men sat on

14   the sidewalk or curb, as instructed.    The young men were quiet,

15   except Bontemps, who verbally challenged the reason for the stop.

16   Early in the encounter, Tonn tased Bontemps.     After being tased,

17   Bontemps rolled onto his stomach as instructed, as did two of the

18   other young men.   Mills stayed still with his hands up as Barreto

19   removed a gun from the front pocket of Mills’ hoodie.

20        Barreto’s report stated that, while Bontemps was sitting on
21   the curb next to Mills, Barreto saw a black object, which he

22   believed to be a gun, inside the left side of Bontemps’s

23   sweatshirt.   Barreto and Tonn ask Bontemps if he had a gun on

24   him, which Bontemps denied.   Barreto cuffed Bontemps and removed

25   a gun from a holster inside Bontemps’s sweatshirt.     The serial

26   number on Bontemps’s gun had been drilled off.    Bontemps
27   continued to verbally protest the stop.

28        Eventually, additional officers arrived at the scene. Tonn
                                       2
1    moved Bontemps into the backseat of a police vehicle, taking him

2    to the hospital for medical clearance.       A review of Bontemps’s

3    information through the system came back with an outstanding

4    felony warrant for his arrest in Sacramento County.        Bontemps was

5    also on felony probation at the time of the stop.

6

7                                II.   OPINION

8          A.   Legal Standard

9          Bontemps moves to suppress evidence obtained resulting from

10   the seizure and subsequent search, on the grounds that the police

11   did not have reasonable suspicion to seize him.       Mot. at 4.     The

12   Government argues that reasonable, articulable suspicion

13   supported the investigatory stop and protective searches.       Opp’n

14   at 2.

15         The Fourth Amendment to the Constitution prohibits

16   “unreasonable searches and seizures” by the Government.        United

17   States v. Arvizu, 534 U.S. 266, 273 (2002).       Those protections

18   extend to brief investigatory stops that fall short of arrest.

19   Id.   An officer need not have probable cause to justify an

20   investigatory stop; instead, the Fourth Amendment is satisfied
21   where there is “reasonable suspicion to believe that criminal

22   activity may be afoot.”     Id. (internal quotation marks omitted).

23   Whether an officer has reasonable suspicion is based on a

24   totality of the circumstances approach where the detaining offer

25   must have had a “particularized and objective basis” for

26   suspecting legal wrongdoing. Id.        “Even in high crime areas,
27   where the possibility that any given individual is armed is

28   significant, Terry requires reasonable, individualized suspicion
                                         3
1    before a frisk for weapons can be conducted.”    Maryland v. Buie,

2    494 U.S. 325, 334 n.2 (1990).

3        Relevant considerations in assessing the totality of the

4    circumstances include whether the officer observes “a visible

5    bulge in a person’s clothing that could indicate the presence of

6    a weapon”; “sudden movements” suggesting a potential assault or

7    “attempts to reach for an object that was not immediately

8    visible”; “evasive and deceptive responses” to an officer’s

9    questions; unnatural hand postures that suggest an effort to

10   conceal a firearm; and whether the officer observes anything

11   during an encounter with the suspect that would dispel any

12   suspicion regarding the suspect’s potential involvement in a

13   crime or likelihood of being armed.     Thomas v. Dillard, 818 F.3d

14   864, 877 (9th Cir. 2016), as amended (May 5, 2016); see also

15   United States v. Flatter, 456 F.3d 1154, 1157 (9th Cir. 2006)

16   (“[W]e have given significant weight to an officer’s observation

17   of a visible bulge in an individual’s clothing that could

18   indicate the presence of a weapon.”).    Contra United States v.

19   Job, 871 F.3d 852, 861 (9th Cir. 2017) (“But the facts that Job’s

20   pants appeared to be ‘full of items’ and he appeared nervous do
21   not support the conclusion that he was engaged in criminal

22   activity.”).

23       B.    Analysis

24       The United States argues that the detectives had

25   “objectively reasonabl[e], articulable suspicion” to stop

26   Bontemps, based on his “erratic behavior” and “the suspicious
27   object [Detective Tonn] saw in [Bontemps’s] sweatshirt.”     Opp’n

28   at 6.   The Court finds that Bontemps’s behavior alone did not
                                      4
1    justify the detectives’ initial seizure.     Here, the stop

2    occurred once the young men began complying with Tonn and

3    Barreto’s commands to “stop” and “sit down” on the curb. See

4    Terry v. Ohio, 392 U.S. 1, 16 (1968) (“It must be recognized

5    that whenever a police officer accosts an individual and

6    restrains his freedom to walk away, he has ‘seized’ that

7    person.”).    At this point, Bontemps’s hands were raised, and he

8    was quietly complying with the detectives’ requests.     Mot. at 2.

9         The visible bulge above Bontemps’s waist, however, does

10   support this Court’s finding that the detectives had an

11   objectively reasonable, articulable suspicion at the stop’s

12   inception.    Detective Tonn’s report says that he saw “a bulge on

13   [Bontemps’s] left waist/side area,” and “feared Bontemps was

14   armed.”    Tonn Report.   At a hearing on October 23, Detective

15   Tonn testified that, as the detectives were going westbound on

16   Robles Drive, he could see the bulge in Bontemps’s jacket from

17   the car.     Tonn explained that, based on his training and

18   experience, he believed Bontemps was carrying a firearm.

19   Detective Barreto testified that he turned on his bodycam

20   shortly before exiting the patrol vehicle.     The video from his
21   bodycam confirms that there was a bulge on the left side of

22   Bontemps’s jacket, and that the bulge was visible from inside

23   the patrol car.

24        In California, it is a crime to “carr[y] a loaded firearm

25   on the person or in a vehicle while in any public place or on

26   any public street.”    Cal. Penal Code § 25850.   Because Detective
27   Tonn believed the bulge in Bontemps’s jacket was a firearm, he

28   had “reasonable suspicion to believe that criminal activity may
                                        5
1    be afoot.”   See Arvizu, 534 U.S. at 273. Accordingly, the Court

2    finds that the detectives’ investigatory stop of Mr. Bontemps

3    was constitutional.

4                                III.   ORDER

5        For the reasons set forth above, the Court DENIES

6    Plaintiff’s Motion to Suppress.

7        IT IS SO ORDERED.

8    Dated:   October 29, 2018

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                         6
